Title: Thomas Jefferson to John Mitchell, 7 March 1810
From: Jefferson, Thomas
To: Mitchell, John


          
            
              Sir
               
                     Monticello 
                     Mar. 7. 10
            
            Your favor of Feb. 26. is just recieved, and I learn with great satisfaction that the object of the public liberty to which you devoted your services in the field, has been still that of your retirement and has been maintained on the most correct principles. it is a subject of much regret when those who have performed all their duties faithfully to their country, become from any circumstances oppressed in their advanced age with debts & difficulties. I wish it were in my power to give the relief asked in your particular case. but I am not in a situation to spare the sum you need. I left Washington very considerably indebted.
			 I was forced to have recourse to a bank,
			 & there to pledge the responsibility of a friend, to whose relief it is my duty to devote all my means.
			 I
			 am accordingly at this time endeavoring to sell property in order to extricate him as well as myself from a thraldom so painful to
			 both, and it will take time before that will be accomplished. in this, my own situation, I can but express my regrets at yours, and assure you of my best wishes & respects.
            
              Th:
              Jefferson
          
          
          
            P.S. I return the paper inclosed, as it may be satisfactory to you to preserve it.
          
        